Citation Nr: 1342010	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral loss of vision.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife; E.G. also served as an interpreter


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a video-conference hearing before the Board in August 2013 in support of his claim.  The undersigned Veterans Law Judge presided and a transcript of the proceeding has been associated with the claims file.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim requires further development before being decided on appeal, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, the Board has determined the Veteran's claim must be remanded for further development, rather than decided immediately.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the 
in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed, if such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  VA generally is not obligated to provide an examinations for a medical nexus opinion based on unsubstantiated lay statements, alone.  See Duenas at 519.

The Veteran is competent, however, even as a layman, to proclaim having experienced relevant symptoms (e.g., progressively decreasing visual acuity) since his service, even if not also competent to say this necessarily is the result of his military service or a particular disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran is legally blind and has suffered from various eye disorders over the years, including glaucoma, retinal detachment, cataracts, and refractive error.  He had a right eye evisceration in January 2011.  He has competently claimed that his eye trouble began after taking a swim in a polluted lake while in service at Camp Tortuguero, Puerto Rico.  The RO denied his claim without providing a VA compensation examination after failing to find evidence of any eye-related problems in his service treatment records (STRs).  However, there is an October 1952 treatment record, so from during his time in service, indicating he had chronic, bilateral blepharitis.  The requesting ward or unit is listed as "Tortuguero."  He testified during his recent videoconference hearing before the Board that he was thrown into a lake (lagoon) during a training exercise and the following day went to sick call because his eyes were red.  His treatment, according to him, included glasses.  About four months later he says he was sent to Europe during the Korean Conflict.

The RO improperly denied the Veteran's claim based on the incorrect conclusion that he did not have any eye conditions of any sort while in service.  But as his STRs show he did at least have blepharitis while stationed at Camp Tortuguero, now is legally blind, and has competently reported a correlation between the incident in service and his current disability, the low threshold of McLendon has been met and he should be afforded a VA examination for a medical nexus opinion regarding the etiology of his current eye conditions.

Furthermore, a July 1994 VA Form 21-527 (Income Net-Worth and Employment Statement) indicates the Veteran is receiving benefits from the Social Security Administration (SSA).  As part of its duty to assist, VA must obtain SSA decisions and supporting medical records pertinent to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  There is no indication as to what he is receiving these benefits for, so it is possible they concern his bilateral blindness and, thus, could be relevant.  VA has not, however, obtained any records from this other Federal agency and therefore should before deciding this claim since they are possibly relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran also indicated during his August 2013 videoconference hearing that there were outstanding private treatment records at Johns Hopkins University Hospital.  The undersigned Veterans Law Judge therefore indicated the record would be held open for 30 days, without further action, so the Veteran could obtain and submit these additional records.  38 C.F.R. § 3.159(c)(1) (2013).  He stated in a September 2013 letter that he had initiated the process to obtain these records, but has not since sent anything else to the Board for consideration.  Thus, on remand, the AMC should inquire as to whether he has received these records from Johns Hopkins and, if so, allow him to submit them for consideration.

Finally, the Veteran's claims file contains private treatment records dating back to at least 1981 regarding his various eye conditions that have not been translated into English.  The Board had some records translated, but these were not, so they too must be translated and added to the claims file on remand.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in making its determination.  And since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  Also appropriately notify the Veteran if unable to obtain these records.  38 U.S.C.A § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).


2.  Contact the Veteran and inquire whether he has received his private treatment records from John Hopkins University Hospital.  [These are the records he indicated during his recent August 2013 videoconference hearing before the Board that he would be submitting.).  If he has, allow him to submit these additional records. 

3.  Translate all of the remaining private treatment records from Spanish into English (that is, those the Board has not already had translated).  Associate the translated documents with the claims file.  If the Veteran's SSA records also are in Spanish, they too need to be translated and then associated with the file. 

4.  Next schedule the Veteran for a VA eye examination for a medical nexus opinion concerning the nature and etiology of his bilateral vision loss and other conditions affecting his eyes.  His diagnoses include glaucoma, retinal detachment, cataracts, and refractive error.  He also had a right eye evisceration in January 2011.

a.  In particular, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's vision loss or other diagnosis is attributable to his military service, and especially to the chronic blepharitis he had in October 1952.  In making this important determination regarding causation, the examiner is asked to specifically consider the Veteran's contention that his eye trouble began after being thrown into a polluted lake (lagoon) in 1952, as well as the numerous VA and private treatment records in his file regarding his eye-related troubles and accompanying procedures during the many years since, including those for his glaucoma, refractive error, cataracts, evisceration, and retinal detachment.

b.  With regards to the refractive error, the examiner must indicate whether the condition is a congenital or developmental "disease" or "defect."  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  As a general rule of thumb, defects tend to be static in nature whereas diseases are subject to improvements and worsening.

If a disease, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's period of active military service beyond its natural progression.

If instead is a defect, an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in additional disability apart from the congenital or developmental defect.

5.  Ensure the examination report is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim in light of the additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



